UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 08-1204



MARGARITA MARCELLANA ARCEGA,

               Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General; MICHAEL CHERTOFF,
Secretary, Department of Homeland Security; GREGORY L.
COLLETT, District Director, Office of Detention and Removal
Operations, Department of Homeland Security Immigration and
Customs   Enforcement;  CALVIN   MCCORMICK,   Field  Office
Director, Office of Detention and Removal Operations,
Department of Homeland Security Immigration and Customs
Enforcement; GEORGE WILLIAM MAUGANS, III, Chief Counsel,
Department of Homeland Security Immigration and Customs
Enforcement,

               Respondents.




                              No. 08-1422


MARGARITA MARCELLANA ARCEGA,

               Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General; MICHAEL CHERTOFF,
Secretary, Department of Homeland Security; GREGORY L.
COLLETT, District Director, Office of Detention and Removal
Operations, Department of Homeland Security Immigration and
Customs   Enforcement;  CALVIN   MCCORMICK,  Field   Office
Director, Office of Detention and Removal Operations,
Department of Homeland Security Immigration and Customs
Enforcement; GEORGE WILLIAM MAUGANS, III, Chief Counsel,
Department of Homeland Security Immigration and Customs
Enforcement,

                Respondents.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   November 5, 2008            Decided:     December 5, 2008


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Rachel S. Ullman, YANG & ULLMAN, P.C., Silver Spring, Maryland,
for Petitioner.   Gregory G. Katsas, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Matt A. Crapo,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              In    these    consolidated          appeals,        Margarita    Marcellana

Arcega, a native and citizen of the Philippines, petitions for

review of orders of the Board of Immigration Appeals (“Board”)

denying her motions to reopen and to reconsider.                               We deny the

petitions for review.

              An alien may file one motion to reopen within ninety

days   of   the     entry    of     a    final     order      of   removal.       8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2008).                              A

motion to reopen “shall state the new facts that will be proven

at a hearing to be held if the motion is granted and shall be

supported     by    affidavits          or   other      evidentiary       material.”       8

C.F.R. § 1003.2(c)(1) (2008).                  It “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material      and    was     not        available       and    could     not    have     been

discovered or presented at the former hearing.”                          Id.

              We review the denial of a motion to reopen for abuse

of discretion.        8 C.F.R. § 1003.2(a) (2008); INS v. Doherty, 502

U.S. 314, 323-24 (1992); Barry v. Gonzales, 445 F.3d 741, 744

(4th   Cir.    2006).        A     denial     of    a   motion      to   reopen    must   be

reviewed with extreme deference, since immigration statutes do

not    contemplate          reopening        and     the      applicable       regulations

disfavor such motions.             M.A. v. INS, 899 F.2d 304, 308 (4th Cir.

1990) (en banc).           This court will reverse the Board’s denial of

                                              3
a motion to reopen only if the denial is “arbitrary, capricious,

or contrary to law.”          Barry, 445 F.3d at 745.          “[A]dministrative

findings      of     fact     are   conclusive       unless     any     reasonable

adjudicator would be compelled to conclude to the contrary.”                      8

U.S.C. § 1252(b)(4)(B) (2006).                 The Board’s decision need only

be reasoned, not convincing.             M.A., 899 F.2d at 310.

             It is uncontroverted that the motion to reopen was

untimely as it was filed more than ninety days after the Board

dismissed Arcega’s appeal.           We find the Board did not abuse its

discretion in finding that the ninety day period should not be

equitably tolled.           The evidence before the Board, including the

letters sent by Arcega’s counsel during the course of the appeal

to    the   Board   and     immediately    after    the    dismissal    order   was

entered, does not compel a different result.                  We further find we

are   without      jurisdiction     to   review    the    Board’s   discretionary

decision denying relief under 8 U.S.C. § 1229a(c)(7)(C)(iv)(III)

(2006).      See 8 U.S.C. § 1252(a)(2)(B)(ii) (2006); see, e.g.,

Okpa v. INS, 266 F.3d 313, 317 (4th Cir. 2001).                        The Board’s

findings that Arcega failed to show extraordinary circumstances

as a result of her counsel’s ineffectiveness or that her removal

would cause an extreme hardship on her children were issues of

fact and not law.            See Zhu v. Gonzales, 493 F.3d 588, 595-96

(5th Cir. 2007); Ignatova v. Gonzales, 430 F.3d 1209, 1213 (8th

Cir. 2005).         We further find we are without jurisdiction to

                                           4
review    the   Board’s     decision    not   to    sua   sponte    reopen      the

proceedings.     See, e.g., Tamenut v. Mukasey, 521 F.3d 1000, 1004

(8th Cir. 2008)         Accordingly, we find the record does not compel

a different result and the Board did not abuse its discretion in

denying the motion to reopen.

            We review the Board’s decision to deny the motion to

reconsider for abuse of discretion.                INS v. Doherty, 502 U.S.

314, 323-24 (1992); see 8 C.F.R. § 1003.2(a) (2008).                     A motion

for reconsideration asserts that the Board made an error in its

earlier decision, Turri v. INS, 997 F.2d 1306, 1311 n.4 (10th

Cir. 1993), and requires the movant to specify the error of fact

or law in the prior Board decision.                 8 C.F.R. § 1003.2(b)(1)

(2008); Matter of Cerna, 20 I. & N. Dec. 399, 402 (B.I.A. 1991)

(noting that a motion to reconsider questions a decision for

alleged errors in appraising the facts and the law).                    The burden

is on the movant to establish that reconsideration is warranted.

INS v. Abudu, 485 U.S. 94, 110 (1988).              “To be within a mile of

being    granted,   a    motion   for   reconsideration     has    to    give   the

tribunal to which it is addressed a reason for changing its

mind.”     Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004).

Motions that simply repeat contentions that have already been

rejected are insufficient to convince the Board to reconsider a

previous decision.        Id.



                                        5
            We    find   the    Board     did    not    abuse   its   discretion    in

denying the motion to reconsider.                Insofar as the Board may have

made a factual error concerning whether Arcega had notice of the

Board’s     order    dismissing         her     appeal,    we    find    there     was

sufficient       evidence      in   the       record    supporting      the     Board’s

decision that Arcega did not establish she did not have notice

as a result of counsel’s ineffectiveness.                  Arcega failed to show

how the Board erred as a matter of law or fact in reaching that

decision.

            Accordingly, we deny the petitions for review.                          We

dispense     with    oral      argument       because     the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITIONS DENIED




                                           6